DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Claims 1, 6, 8, and 13 are allowable. Claims 3-5, 7, 10-12, and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-IV, as set forth in the Office action mailed on 11/06/2019, is hereby withdrawn and claims 3-5, 7, 10-12, and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3.	Claims 1, 3-8, and 10-14 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a variable coupled inductor, comprising: a second core integrally formed with the second core and protruded on a bottom surface of the second core, wherein the a bottom surface of the magnetic structure is located over a top surface of the second protrusion, wherein the top surface of the second protrusion is 
Claim 8 recites, inter alia, a variable coupled inductor, comprising: a second core integrally formed with the second core and protruded on a bottom surface of the second core, wherein the a bottom surface of the magnetic structure is located over a top surface of the second protrusion, wherein the top surface of the second protrusion is respectively lower than a top surface of the first protrusion and the a surface of the third protrusion, and the top surface of the second protrusion is respectively higher than the a bottom surface of the first conducting-wire groove and the a bottom surface of the second conducting-wire groove, wherein a total area of the bottom surface of the magnetic structure has an area is A1, and a total area of the top surface of the second protrusion has an area is A2, wherein A1/A2 is configured in a predetermined value based on a pre-determined current value at a conversion point between light load and heavy load situations of the variable coupled inductor, wherein the bottom surface of the magnetic structure is disposed on and in contact with the top surface of the second protrusion with the and the total area of the bottom surface of the magnetic structure being is smaller than the total area of the top surface of the second protrusion with side surfaces of the second protrusion being not used for winding a conductive wire therearound.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837